DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2022 has been entered.
 Response to Amendment
Applicant’s amendment of 16 March 2022 is acknowledged.
Claims 1-4, 7-8, and 10-13 are amended.  Claims 5 and 6 are indicated in the amendment of 16 March 2022 as amended; however, their correct status identifier is PREVIOUSLY PRESENTED insofar as they are not changed from the claim set of 25 October 2021.
A specification amendment is received and entered in part.
Response to Arguments
Applicant's arguments filed 16 March 2022 regarding traversing the drawing objections (“Objections to the Drawings”; pages 9-10 of the reply) have been fully considered but they are not persuasive.  The drawings do not show a singular embodiment comprising the combined elements of claims 1 and 10 and their dependent claims.  The drawings remain objected to, as set forth in the Drawings section of this Office Action. 
Applicant's arguments filed 16 March 2022 regarding traversing the specification objections as not providing antecedent basis (“Objections to the Specification”; pages 10-11 of the reply) have been fully considered but they are not persuasive.  The specification does not recite any aperture being between an inner shell fabric and an outer shell fabric.  Rather the specification (paragraph 42 and amended paragraphs 17 and 18) recite a “slit”.  Paragraph 24 appears to support a slit cut through a silicone strip and one or more underlying shell materials.  However, any aperture being between shell fabrics does not have antecedent basis in the specification.  Rather, the apertures disclosed in the original claims 7 and 10 are “between the flexible material and the side of the outer shell fabric”, wherein the flexible material is “adhered to a side of the outer shell fabric”.
Applicant’s arguments regarding 112(a) rejections of claims 1, 7, 10, and 11-12 have been fully considered.
Regarding claims 1 and 7: the arguments are fully considered but are moot insofar as the argument is directed to indefinite language “to be formed” which is amended in the reply of 16 March 2022.
Applicant’s argument regarding 112(a) rejection of claim 10: the argument is fully considered but is not persuasive.  The claim (and the amended claim 10 of 16 March 2022) requires adhesive disposed on flexible material of the frame for securing to inner shell fabric.  Fig. 17 depicts “adhere film frame to outer shell fabric” but does not recite any adhesive, much less any adhesive for securing to any inner fabric.  Applicant asserts Fig. 1 supports the claimed limitations; however, Fig. 1 recites “seam-seal tape” in reference to “edges of pockets” and does not refer to any pocket frame within the context of these edges.  Although not presented in the REMARKS, it is acknowledged that adhesive is recited in original claims 8 and 10.  Original claim 8 recites “an adhesive configured to adhere the pocket as a patch to an item”, and original claim 10 recites “an adhesive disposed on a second side of the outer shell fabric opposite the aperture”; however, none of these recitations support any adhesive disposed on the flexible material of the frame.
Applicant’s argument regarding 112(a) rejection of claims 11-12 are fully considered but are moot insofar as the amended claims no longer recite “configured to be” which is amended in the reply of 16 March 2022.  

Applicant’s arguments regarding 35 USC 102 and 103 rejections of the claims (pages 14-18 of the reply of 16 March 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Drawings
The replacement drawing was received on 16 March 2022.  This drawing is acceptable.  

The drawings of 25 October 2021 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
combination of the garment panel forming a portion of the garment, the garment panel comprising an inner shell fabric and outer shell fabric and the accessory pocket including an elastic pocket opening formed by a pocket slit cut in the garment panel and a frame applied to the outer shell fabric and the edges of the accessory pocket secured to the garment panel and the pocket bag constructed behind and accessible through the pocket slit of claim 1
 the pocket of claim 7 further comprising an adhesive configured to adhere the pocket as a patch (claim 8)
combination of the garment panel forming a portion of the garment, the garment panel including an inner shell fabric and outer shell fabric, a pocket slit defining an aperture between an inner shell fabric and the outer shell fabric and an adhesive disposed on the edges of the interior flexible material  of claim 10
adhesive disposed on at least one edge of the flexible material of claim 10
Claims 1, 10, and 15 (and their dependent claims) recite a frame applied/adhered to the outer shell fabric/a side of the outer shell fabric as part of a garment and garment panel. However, the only Figure that shows the frame is Figure 18 which illustrates frame 1812 in a rear view but doesn’t show the combination of the pocket including the frame, as part of the garment panel.  Note that the drawings show a pocket in Figure 1 and various garments with pockets in Figures 2-14, and block diagrams in Figures 16 and 17 showing process steps involved with forming the pocket. However, none of the drawings show the combinations of structural features as outlined herein.  
a pocket adhered to a garment, the garment further comprising a stand-alone pocket patch of claim 12
adhesive disposed on at least one edge of the flexible material of claim 15
 These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The petition decision of 12/22/2021 granting applicant’s renewed petition under 1.84(a)(2) for acceptance of color drawings is noted. 

Claim Objections
Claims 3, 6, and 11 are objected to because of the following informalities:  
Claim 6 recites “at least one color strip”.  It is understood this should read “said color strip” insofar as the limitation is understood to refer to the “color strip” of line 6 of claim 1.
Claim 11 recites “adhered to a garment”; it is understood this should read “adhered to the garment” in reference to the “garment” introduced in line 2 of claim 10.

Appropriate correction is required.


Specification
The amendment filed 3/16/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Edges 1808 of a pocket bag 1800 may be secured to the interior of an inner shell of the garment (not shown) to construct the pocket bag behind and accessible through the pocket slit. It should be appreciated that the pocket bag may be secured by any of various attachment mechanisms including adhesives, sewing or other threaded attachments, clasps, mechanical fixtures (removable or non-removable) or the like.” 
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 

Claims 7, 10, and 15 each recite “a pocket slit cut in the garment panel defining an aperture between” the flexible material / the inner shell fabric and the outer shell fabric.  The specification does not recite any aperture, nor its presence between any other structural elements.  The objection could be overcome by amending the specification to recite the claimed subject matter; no new matter should be added.
Claim 10 recites “at least one edge of the flexible material” of the frame.  The specification does not recite any “edge” of any frame or any component thereof.  The objection could be overcome by amending the specification to recite the claimed subject matter; no new matter should be added.
Claim 12 recites “The pocket of claim 10 wherein the pocket is adhered to the garment, the garment comprising a stand-alone pocket patch configured to adhere to a practitioner.”   The specification does not recite any pocket meeting claim 10 limitations (i.e. a pocket comprising a garment panel and a slit in said garment panel) wherein the pocket is adhered to the garment and wherein the garment further comprises a stand-alone pocket patch configured to adhere to a practitioner.  The objection could be overcome by amending the specification to recite the claimed subject matter; no new matter should be added.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the frame being configured to support at least one edge of the accessory pocket; this is new matter. 
For claim 7- there is no support in the originally filed disclosure of “a frame comprising a flexible material adhered to a side of the outer shell fabric where the pocket is formed”. The disclosure recites the accessory pocket 1800…may include a film frame 1812 to provide support to the accessory pocket’s structure.” and flexible material as silicone adhered to a side of the outer shell fabric, but doesn’t disclose the frame comprising flexible material; moreover the frame being configured to support at least one edge of the pocket is new matter. 
For claim 10-“an adhesive disposed on at least one edge of the  flexible material for securing the pocket to the inner shell fabric”. Paragraph 42 recites “Edges of a pocket bag may be secured to the interior of an inner shell of the garment, in a steps 1606, to construct the pocket bag behind and accessible through the pocket slit.” Paragraph 10 recites “the accessory pocket may include an adhesive for placement by a practitioner on an athleisure clothing article.” The originally filed claim 10 recites “an adhesive disposed on a second side of the outer shell fabric opposite the aperture”.  Thus, the originally filed disclosure doesn’t provide support for this particular recitation for the adhesive. There is no disclosure of “a frame comprising a flexible material adhered to a side of the outer shell fabric where the pocket is formed”. There is no support for the recitation of the pocket structures in combination with the garment panel and portion of a garment as amended; moreover the frame being configured to support at least one edge of the pocket is new matter.
Claim 11 and 12 disclose new matter in that claim 10 recites a pocket slit cut in the garment panel and an adhesive disposed on at least one the edge of the  flexible material; however, claim 11 recites the pocket is “adhered to a garment” and claim 12 recites “the pocket is adhered the garment, the garment comprising a stand-alone pocket patch configured to adhere to a practitioner”. The limitations of claim 11 and 12 are drawn to the embodiment of the pocket as a stand-alone container or pocket as in paragraphs 45 and 46 and Figures 17 and 18 and therefore a recitation of the limitations of claims 11 and 12 as part of a garment and garment panel constitutes new matter. The pocket doesn’t appear to be disclosed as a stand-alone pocket patch configured to be adhered to a practitioner AND as a pocket adhered to the garment . 
Claim 13 is amended to recite the pocket comprising “a color specific to a chakra gland”. Applicant refers to paragraph 28 as support for this limitation. However, this paragraph discusses chakra crystals corresponding to pocket colors, with the pocket location intended to be located over specific glands; there is no disclosure of a color specific to a particular gland.  Paragraph 27 also discusses intended locations of the pocket relative to a specific gland.  Figure 15 is disclosed as “prior art” and therefore not considered as illustrative of the claimed invention. 
Claim 15 recites a frame comprising a flexible material adhered to the outer shell fabric where the pocket is formed and the edges of the accessory pocket are secured to the garment panel. The originally filed disclosure discusses the process for creating an accessory pocket by applying a frame to outer shell fabric where the pocket bag is to be formed, but there is no disclosure of the pocket slit as a silicone slit in the garment fabric combined with a frame applied to the outer shell fabric where the pocket is formed.  There is no support in the originally filed disclosure of “a frame comprising a flexible material adhered to a side of the outer shell fabric where the pocket is formed”. The disclosure recites flexible material as silicone adhered to a side of the outer shell fabric for forming the slit, but doesn’t disclose the frame comprising flexible material; moreover the frame being configured to support at least one edge of the pocket is new matter.	Dependent claims 2-6, 8-9, and 11-14, and 16 are rejected if only because they depend from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
Claim 1 recites “at least one edge of the accessory pocket” in line 11 and “wherein the edges of the accessory pocket are secured” in line 12.  Insofar as “edges” lacks antecedent basis, it is not understood whether any of the edges of line 12 include the at least one edge of line 11.  For the purpose of applying art, the limitation is understood to be met in either case (if any edges of the pocket are secured to the garment panel, whether or not the frame is configured support them).
Claims 2-6 are indefinite if only because they depend from an indefinite claim. 
Claim 12 recites “The pocket of claim 10 wherein the pocket is adhered to the garment, the garment comprising a stand-alone pocket patch configured to adhere to a practitioner.”   It is not understood whether what is being claimed is a garment comprising two pockets (i.e. the pocket of claim 10 as well as an additional, stand-alone pocket patch) or rather a singular pocket (i.e. the pocket of claim 10) wherein the stand-alone pocket patch is an element of said singular pocket.  It is further not understood what is meant by a garment comprising a patch configured to adhere to a practitioner (i.e. whether the garment’s patch is configured to adhere to a practitioner while still a part of the garment or, rather, whether the garment’s patch as claimed is removable from the garment and capable of being adhered to a practitioner separately from the garment.  For the purpose of applying art, the limitation is understood to be met in either case (i.e. whether the garment comprises one pocket meeting claim 10 limitations and an additional pocket patch meeting claim 12 limitations OR whether a garment with a singular pocket meeting claim 10 limitations further comprises a pocket patch meeting claim 12 limitations; AND whether the patch is configured to adhere to a practitioner when part of the garment or whether the patch is detachable from the garment and configured to adhere to a practitioner separately from the garment.
Claim 16 recites the at least one color strip located in the pocket corresponds to a color of the chakra crystal. This recitation is unclear in that the chakra crystal is not part of the structure set forth in claim 15; rather, the chakra crystal is recited functionally in claim 15. Therefore the “configured to” phrasing should be added to claim 16 to reflect the intended function as follows: “the at least one color strip is located in the pocket and is configured to correspond to a color of the chakra crystal.”  The recitation will be interpreted as a strip of any color, the color considered as corresponding to a color of a chakra crystal. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297] in view of [Blum, US 2005/0133130], [Caton, GB 2468175], and [Darnell, US 2016/0287928].
Regarding claim 1:
Crump teaches (Figs. 29-30):
A garment, comprising: a garment panel forming a portion of the garment; the garment panel comprising an inner shell fabric (see annotated Figs. 29-30 – a below) and an outer shell fabric (see annotated Figs. 29-30 – a below; note Crump teaches material is fabric; paragraph 10); an accessory pocket located at a selected location on the garment panel, the accessory pocket including an opening (“open end 131”; paragraph 171), the opening providing access to a pocket bag (the bag being defined by the inner and outer shell fabrics), and a frame (“flange 132”; paragraph 71) applied to the outer shell fabric where the pocket bag is formed, the frame configured to support at least one edge of the accessory pocket (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), it is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31) wherein the edges of the accessory pocket are secured to the garment panel (via frame 132)

    PNG
    media_image1.png
    991
    860
    media_image1.png
    Greyscale



Although Crump teaches a pocket opening, Crump does not expressly teach:
the accessory pocket including an elastic pocket opening formed by a pocket slit cut in the garment panel, the elastic pocket opening providing access to a pocket bag, and the pocket bag is constructed behind and accessible through the pocket slit
	However, Blum teaches (Fig. 5) a pocket comprising both a top open end (opening 503 for access to the interior space of the container) and a pocket opening (the combined elements 505, 508, 506; i.e. “entry opening 505…exit opening 508…end opening 506; paragraph 22) formed by a pocket slit cut in a pocket panel providing access to a pocket bag, the pocket bag constructed behind and accessible through the pocket slit.
Blum teaches the opening formed by a slit “could be used as a holder for a key or similarly dimensioned object” (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Crump such that its accessory pocket includes an additional pocket opening, the pocket opening formed by a slit cut in the pocket panel providing access to the pocket bag, the pocket bag constructed behind and accessible through the pocket slit, as in Blum, in order to use the pocket to hold a key or similarly dimensioned object, as taught by Blum (paragraph 22).  In adopting the modification, one would arrive at the limitation the accessory pocket including a pocket opening formed by a pocket slit cut in the garment panel, the pocket opening providing access to a pocket bag, and the pocket bag is constructed behind and accessible through the pocket slit.

The opening taught by Blum is not expressly an elastic pocket opening.  However, Blum at least suggests the materials of the pocket may be “elastic” (paragraph 28).
However, Caton teaches (fig. 1) an elastic pocket opening (“elasticated opening”; col. 5 lines 39-40) for a pocket (“pocket 11”; col. 5 line 30) on an apparel item.  Caton further teaches “The size of the aperture for the access to the pocket is such that when elastically pulled open a small grade size of stone or crystal (or smaller) may be inserted through the pocket opening. Specifically, the pocket has an elasticated opening wherein, in a relaxed state, the width of the opening is less than the largest cross-section of a crystal to be placed therein, yet can be opened up upon introduction or removal of a crystal or crystal from the pocket.” (col. 5 lines 37-43).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump such that its opening formed by a slit is an elastic opening, as in Caton, in order to permit insertion and removal of objects wider than the relaxed width of the opening, as taught by Caton (col. 5 lines 37-43).

Thus the modified Crump teaches all the claimed limitations except:
and a color strip in an interior of the accessory pocket and configured to be at least partially visible from an exterior of the accessory pocket, wherein the color strip indicates a particular accessory that corresponds to the selected location on the garment panel

However, 
Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color strip (i.e. a band) as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  Personal items 434 in pocket 414 are at least partially visible from an exterior of the pocket, as the pocket is transparent, which provides user an opportunity to focus on that colored material during yoga [0061].  Inasmuch as Darnell teaches the pocket 412 comprises personal items 434, Darnell teaches a color strip as a personal item, and the personal item is at least partially visible, Darnell teaches a color strip in an interior of the accessory pocket and configured to be at least partially visible from an exterior of the accessory pocket.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of the modified Crump with a color strip at least partially visible from an exterior of the pocket of Darnell to improve the garment by providing a user an opportunity to focus on that particular color during yoga as suggested by Darnell [0061].  It is noted that the color strip within the pocket interior of Crump’s modified pocket is configured to be at least partially visible from an exterior of the pocket accessory through at least the slit opening; one would be motivated to adopt the configuration of at least partial visibility in view of Crump’s specific teaching of visibility of indicia in relation to the pocket (paragraph 71).
Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump with a color strip of Darnell and to use the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004]. 
In adopting this modification, one would arrive at the limitation wherein the color strip indicates a particular accessory that corresponds to the selected location on the garment panel.

Regarding claim 3:
Crump in view of Blum, Caton, and Darnell teach the garment of claim 1, as set forth above.
The modified Crump further meets the limitation wherein the elastic pocket opening provides access to the pocket bag that is dimensioned to accommodate a chakra crystal because the pocket bag of Crump is configured to “hold personal items” (Abstract).

Regarding claim 4:
Crump in view of Blum, Caton, and Darnell teach the garment of claim 3, as set forth above.
The modified Crump further meets the limitation wherein at least one accessory pocket location is selected to place at least one chakra crystal at the selected location on the garment panel corresponding to at least one of seven chakra glands because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1.

Regarding claim 5:
Crump in view of Blum, Caton, and Darnell teach the garment of claim 4, as set forth above.
The modified Crump further meets the limitation wherein the accessory pocket is configured to be located proximate to at least one of the seven chakra glands, including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1 and also particularly to the scheme of Darnell outlined in fig. 23 of Darnell. Also note Crump’s pocket structure is disclosed as capable of being placed on clothing or their skin “in a location of which the wearer gets to choose,” [par.0085] such that the pocket is capable of being placed proximate to any of the claimed anatomical areas/glands.

Regarding claim 6:
Crump in view of Blum, Caton, and Darnell teach the garment of claim 4, as set forth above.
The modified Crump further meets the limitation wherein at least one color strip  corresponds to a color  of the at least one chakra crystal because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1 and also particularly to the scheme of Darnell outlined in fig. 23 of Darnell.


Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297], [Blum, US 2005/0133130], [Caton, GB 2468175], and [Darnell, US 2016/0287928] as applied to claim 1 and further in view of [Fisher, US 2018/0228232].
Crump in view of Blum, Caton, and Darnell teach the garment of claim 1, as set forth above.
Although the modified Crump teaches the pocket slit in the garment panel (see above treatment of claim 1), it is not expressly a silicone slit in the garment panel.
However, Fisher teaches the use of a silicone slit (412, figure 4, [0033]) as an elastic ([0033]) pocket opening.  Fisher teaches that a silicone slit around the edges of a pocket opening helps “secure the edges of the opening…to prevent fraying, tearing and the like”[0033].  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump by choosing the silicone slit of Fisher as the material of construction of elastic pocket opening in order to secure the edges of the opening, to prevent fraying and tearing, as suggested by Fisher [0033].  In adopting this modification taught by Fisher, the pocket slit would be a silicone slit in the garment panel inasmuch as modified pocket opening is formed by a pocket slit cut in the garment panel.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297] in view of [Blum, US 2005/0133130].
Regarding claim 7:
Crump teaches (Figs. 29-30):
A pocket for attaching to an article comprising: an outer shell fabric (refer to annotated Figs. 29-30 – as presented above in addressing claim 1) forming a shape of the pocket; a frame (“flange 132”; paragraph 71) comprising a flexible material (insofar as Crump teaches “flange can be fabricated from one or more fabrics or materials such as plastic, nylon, neoprene or the like, as well as various combinations of fabrics or materials” (paragraph 10), Crump teaches the frame comprises a flexible material) applied to a side of the outer shell fabric where the pocket is formed, the frame configured to support at least one edge of the pocket (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), it is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31); and the pocket configured to secure an item in a practitioner's possession (“hold personal items” (Abstract))

While Crump as embodied in Figs. 29-30 teaches the frame applied to a side of the outer shell fabric, Crump as embodied in Figs. 29-30 does not expressly teach the frame adhered to a side of the outer shell fabric.
However, Crump as embodied in Figs. 10-12 teaches a frame adhered to an outer shell fabric (“flange 63 adheres to the pocket body 65 of the pocket 60 via the adhesive 62”; paragraph 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Crump Figs. 29-30 such that its frame is adhered to a side of the outer shell fabric, as in Crump Figs. 10-12 in order yield the predicable result of a durably secured the frame to the outer shell fabric.

Thus the modified Crump teaches all the claimed limitations except:
a pocket slit cut in the outer shell fabric defining an aperture between the flexible material and the side of the outer shell fabric;
However, Blum teaches (Fig. 5) a pocket comprising both a top open end (opening 503 for access to the interior space of the container) and a pocket opening (the combined elements 505, 508, 506; i.e. “entry opening 505…exit opening 508…end opening 506; paragraph 22) formed by a pocket slit cut in a pocket panel.
Blum teaches the opening formed by a slit “could be used as a holder for a key or similarly dimensioned object” (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump outer shell fabric to include an additional pocket opening, the pocket opening formed by a pocket slit cut in the outer panel defining an aperture, as in Blum, in order to use the pocket to hold a key or similarly dimensioned object, as taught by Blum (paragraph 22).  In adopting the modification, one would arrive at the limitation a pocket slit cut in the outer shell fabric defining an aperture between the flexible material and the side of the outer shell fabric insofar as at least a portion of the slit forming an aperture would be disposed between at least some portion of the flexible material and at least some portion of the side of the outer shell fabric.

Regarding claim 8:
Crump in view of Blum teaches the pocket of claim 7, as set forth above.
Crump further teaches further comprising an adhesive (“adhesive on the flange 132”; paragraph 71) configured to adhere the pocket (“for adhering to the clothing article 120”; paragraph 71) as a patch to an item (“clothing article 120”; paragraph 71) in a practitioner's possession.

Regarding claim 9:
Crump in view of Blum teaches the pocket of claim 7, as set forth above.
Crump further teaches wherein the pocket is dimensioned to accommodate at least one personal belonging (“hold personal items” (Abstract)).

Claims 10- 12 (as best understood) and 14 are rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297] in view of [Blum, US 2005/0133130].
Regarding claim 10:
Crump teaches (Figs. 29-30):
A pocket for containing a chakra crystal comprising (insofar as the pocket is configured to “hold personal items” (Abstract), it is appropriate for at least some chakra crystal): 
a garment panel forming a portion of a garment, wherein the garment panel includes an inner shell fabric (see annotated Figs. 29 and 30 – a presented above in addressing claim 1) and an outer shell fabric (see annotated Figs. 29 and 30 – a presented above in addressing claim 1); a frame (“flange 132”; paragraph 71) comprising a flexible material (insofar as Crump teaches “flange can be fabricated from one or more fabrics or materials such as plastic, nylon, neoprene or the like, as well as various combinations of fabrics or materials” (paragraph 10), Crump teaches the frame comprises a flexible material) applied to a side of the outer shell fabric where the pocket is formed, the frame configured to support at least one edge of the pocket (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), it is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31); and an adhesive (“adhesive on the flange 132”; paragraph 71) disposed on at least one edge of the flexible material (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), its adhesive is disposed on at least one edge of the flexible material is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31) for securing the pocket to the inner shell fabric (“adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71)); 

While Crump as embodied in Figs. 29-30 teaches the frame applied to a side of the outer shell fabric, Crump as embodied in Figs. 29-30 does not expressly teach the frame adhered to a side of the outer shell fabric.
However, Crump as embodied in Figs. 10-12 teaches a frame adhered to an outer shell fabric (“flange 63 adheres to the pocket body 65 of the pocket 60 via the adhesive 62”; paragraph 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Crump Figs. 29-30 such that its frame is adhered to a side of the outer shell fabric, as in Crump Figs. 10-12 to yield the predicable result of a frame durably secured  to the outer shell fabric.

Thus the modified Crump teaches all the limitations except:
a pocket slit cut in the garment panel defining an aperture between the inner shell fabric and the outer shell fabric;
wherein the pocket is constructed behind and accessible through the pocket slit.

However, Blum teaches (Fig. 5) a pocket comprising both a top open end (opening 503 for access to the interior space of the container) and a pocket opening (the combined elements 505, 508, 506; i.e. “entry opening 505…exit opening 508…end opening 506; paragraph 22) formed by a pocket slit cut in a pocket panel wherein the pocket is constructed behind and accessible through the pocket slit.
Blum teaches the opening formed by a slit “could be used as a holder for a key or similarly dimensioned object” (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Crump such that its accessory pocket includes an additional pocket opening, the pocket opening formed by a slit cut in the pocket panel, the pocket constructed behind and accessible through the pocket slit, as in Blum, in order to use the pocket to hold a key or similarly dimensioned object, as taught by Blum (paragraph 22).  In adopting the modification, one would arrive at the limitations a pocket slit cut in the garment panel defining an aperture between the inner shell fabric and the outer shell fabric (at least a portion of the aperture is disposed between at least some portion of inner shell fabric and some portion of outer shell fabric); wherein the pocket is constructed behind and accessible through the pocket slit.

Regarding claim 11:
Crump in view of Blum teach the pocket of claim 10, as set forth above.
Crump further teaches wherein the pocket is adhered to a garment (“adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71)) comprising an athleisure wear article of clothing (the clothing article 120 is appropriate for at least some athleisure activity).

Regarding claim 12:
Crump in view of Blum teach the pocket of claim 10, as set forth above.
Crump further teaches wherein the pocket is adhered to the garment (“adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71)), the garment comprising a stand-alone pocket patch configured to adhere to a practitioner (insofar as the pocket is “detachable” (paragraph 71) and configured to attach to “clothing or skin by adherence of the pocket to a person's skin or clothing” (Abstract)), Crump teaches the limitation as best understood.
Regarding claim 14:
Crump in view of Blum teach the pocket of claim 10, as set forth above.
Crump further teaches wherein the pocket is dimensioned to accommodate at least one personal belonging (“hold personal items” (Abstract)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297] and [Blum, US 2005/0133130] as applied to claim 10 and further in view of [Darnell, US 2016/0287928].
Crump in view of Blum teach the pocket of claim 10, as set forth above.
Crump does not expressly teach further comprising a color specific to a chakra gland disposed on an interior of the pocket.
However, 
Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  Personal items 434 in pocket 414 disposed on an interior of the pocket inasmuch as they are inside the pocket.  Inasmuch as Darnell teaches the pocket 412 comprises personal items 434, Darnell teaches a color strip as a personal item, and the personal item is disposed on an interior of the pocket, Darnell teaches a pocket comprising a color disposed on an interior of the pocket.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump with a color disposed on an interior of the pocket of Darnell to improve the garment by providing a user an opportunity to focus on that particular color during yoga as suggested by Darnell [0061].  It is noted that the color strip within the pocket interior of Crump’s modified pocket would be at least partially visible from an exterior of the pocket accessory through the slit opening; ; one would be motivated to adopt the configuration of at least partial visibility in view of Crump’s specific teaching of visibility of indicia in relation to the pocket (paragraph 71).
Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of the some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump with a color strip of Darnell and to use the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra gland location positioning scheme of Darnell to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004] thus arriving at a pocket further comprising a color specific to a chakra gland disposed on an interior of the pocket. 

Claims 15 and 16 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over [Crump, US 2013/0139297] in view of [Blum, US 2005/0133130], [Caton, GB 2468175], and [Darnell, US 2016/0287928].
Regarding claim 15:
Crump teaches (Figs. 29-30):
A pocket for containing a chakra crystal comprising (insofar as the pocket is configured to “hold personal items” (Abstract), it is appropriate for at least some chakra crystal): 
a garment panel forming a portion of a garment, wherein the garment panel includes an inner shell fabric (see annotated Figs. 29 and 30 – a presented above in addressing claim 1) and an outer shell fabric (see annotated Figs. 29 and 30 – a presented above in addressing claim 1); a frame (“flange 132”; paragraph 71) comprising a flexible material (insofar as Crump teaches “flange can be fabricated from one or more fabrics or materials such as plastic, nylon, neoprene or the like, as well as various combinations of fabrics or materials” (paragraph 10), Crump teaches the frame comprises a flexible material) applied to a side of the outer shell fabric where the pocket is formed, the frame configured to support at least one edge of the pocket (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), it is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31);
an adhesive (“adhesive on the flange 132”; paragraph 71) disposed on at least one edge of the flexible material (insofar as the frame is “generally U-shaped and has an adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71), its adhesive is disposed on at least one edge of the flexible material is configured to support at least one edge of the pocket; see also “closed end”; paragraph 31) for securing the pocket to the inner shell fabric (“adhesive on the flange 132 for adhering to the clothing article 120” (paragraph 71)); 


While Crump as embodied in Figs. 29-30 teaches the frame applied to a side of the outer shell fabric, Crump as embodied in Figs. 29-30 does not expressly teach the frame adhered to a side of the outer shell fabric.
However, Crump as embodied in Figs. 10-12 teaches a frame adhered to an outer shell fabric (“flange 63 adheres to the pocket body 65 of the pocket 60 via the adhesive 62”; paragraph 66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Crump Figs. 29-30 such that its frame is adhered to a side of the outer shell fabric, as in Crump Figs. 10-12 in order yield the predicable result of a durably secured the frame to the outer shell fabric.
The modified Crump does not expressly teach:
a pocket slit cut in the garment panel defining an aperture between the inner shell fabric and the outer shell fabric forming an elastic pocket opening that provides access to the pocket constructed behind and accessible through the pocket slit
wherein the pocket slit and elastic pocket opening are dimensioned to accommodate the chakra crystal
However, Blum teaches (Fig. 5) a pocket comprising both a top open end (opening 503 for access to the interior space of the container) and a pocket opening (the combined elements 505, 508, 506; i.e. “entry opening 505…exit opening 508…end opening 506; paragraph 22) formed by a pocket slit cut in a pocket panel providing access to a pocket constructed behind and accessible through the pocket slit.
Blum teaches the opening formed by a slit “could be used as a holder for a key or similarly dimensioned object” (paragraph 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump such that its pocket includes an additional pocket opening, the pocket opening formed by a slit cut in the pocket panel providing access to the pocket constructed behind and accessible through the pocket slit, as in Blum, in order to use the pocket to hold a key or similarly dimensioned object, as taught by Blum (paragraph 22).  In adopting the modification, one would arrive at the limitations a pocket slit cut in the garment panel defining an aperture between the inner shell fabric and the outer shell fabric forming an elastic pocket opening that provides access to the pocket constructed behind and accessible through the pocket slit and wherein the pocket slit and pocket opening are dimensioned to accommodate the chakra crystal (insofar as they are dimensioned to accommodate at least some chakra crystal).
The opening taught by Blum is not expressly an elastic pocket opening.  However, Blum at least suggests the materials of the pocket may be “elastic” (paragraph 28).
However, Caton teaches (fig. 1) an elastic pocket opening (“elasticated opening”; col. 5 lines 39-40) for a pocket (“pocket 11”; col. 5 line 30) on an apparel item.  Caton further teaches “The size of the aperture for the access to the pocket is such that when elastically pulled open a small grade size of stone or crystal (or smaller) may be inserted through the pocket opening. Specifically, the pocket has an elasticated opening wherein, in a relaxed state, the width of the opening is less than the largest cross-section of a crystal to be placed therein, yet can be opened up upon introduction or removal of a crystal or crystal from the pocket.” (col. 5 lines 37-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump such that its opening formed by a slit is an elastic opening, as in Caton, in order to permit insertion and removal of objects wider than the relaxed width of the opening, as taught by Caton (col. 5 lines 37-43).

The modified Crump does not expressly teach wherein at least one pocket location is selected to locate the pocket to place the chakra crystal at a selected location on the garment panel corresponding to at least one of seven chakra glands including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland.


However, 
Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  Personal items 434 in pocket 414 disposed on an interior of the pocket inasmuch as they are inside the pocket.  Inasmuch as Darnell teaches the pocket 412 comprises personal items 434, Darnell teaches a color strip as a personal item, and the personal item is disposed on an interior of the pocket, Darnell teaches a pocket comprising a color disposed on an interior of the pocket.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump with a color disposed on an interior of the pocket of Darnell to improve the garment by providing a user an opportunity to focus on that particular color during yoga as suggested by Darnell [0061].  It is noted that the color strip within the pocket interior of Crump’s modified pocket would be at least partially visible from an exterior of the pocket accessory through the slit opening; ; one would be motivated to adopt the configuration of at least partial visibility in view of Crump’s specific teaching of visibility of indicia in relation to the pocket (paragraph 71).
Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of the some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Crump with a color strip of Darnell and to use the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra gland location positioning scheme of Darnell to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004] thus arriving at a pocket further comprising a color specific to a chakra gland disposed on an interior of the pocket. Also note Crump’s pocket structure is disclosed as capable of being placed on clothing or their skin “in a location of which the wearer gets to choose,” [par.0085] such that the pocket is capable of being placed proximate to any of the claimed anatomical areas/glands.
In adopting the modification taught by Darnell, one would arrive at the claimed limitations of wherein at least one pocket location is selected to locate the pocket to place the chakra crystal at a selected location on the garment panel corresponding to at least one of seven chakra glands including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland because the modification taught by Darnell comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.

Regarding claim 16:
	Crump in view of Blum, Caton, and Darnell teach the pocket of claim 15, as set forth above.
The modified Crump further meets the limitation wherein at least one color strip is located in the pocket and corresponds to a color of the chakra crystal because the modification taught by Darnell and applied to claim 15 comprises the color strip in the pocket and adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 15.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732